Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 09/19/2019 are pending for examination.

Continuation
2.	This application # 16575644, filed 09/19/2019 is a continuation of 15407929, filed 01/17/2017, now U.S. Patent #10460374. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

3.	Claims are Patent eligible:
Claim 1 recites the limitations:
A method comprising:
generating a display for receiving fragmented data associated with a user;
sending, to a user device associated with the user, the display for receiving fragmented data;

extracting, by the computing device, a plurality of data entries from the first fragmented data, the plurality of data entries being identified for extraction based on metadata in the first fragmented data;
sending, to the user device, a request for data associated with a first data entry of the plurality of data entries;
determining, by the computing device and using machine learning, a data category for each data entry of the plurality of data entries; and
based on the determined data category for each data entry of the plurality of data entries, determining one or more of a number of entries in each data category or an amount associated with each data category.

The limitations of claim 1, as recited, are not directed to any judicial exceptions enumerated in 2019 PEG. For, instance the limitations do not recite “Mathematical Concepts or Certain Methods of Organizing Human Activity. These limitations, though recite determining steps, do not recite a “Mental Process”, because the claim, under its broadest reasonable interpretation does not cover an abstract idea that reasonable be performed in the human mind. The limitations comprising the steps of generating a display for receiving fragmented data associated with a user, sending, to a user device associated with the user, the display for receiving fragmented data, receiving, by a computing device, from the user device, and via the display for receiving fragmented data, first fragmented data associated with the user, extracting, by the computing device, a plurality of data entries from the first fragmented data, the plurality of data entries being identified for extraction based on metadata in the first fragmented data, sending, to the user device, a request for data associated with a first data entry of the plurality of data entries, determining, by the computing device and using machine learning, a data category for each data entry of the plurality of data entries, and based on the determined data category for each data entry of the plurality of data entries, determining one or more of a number of entries in each data category or an amount associated with each data category,  as recited are directed to computer functions including machine learning which cannot be performed in human mind, since the human mind would not be able to receive fragmented data form a computer and analyze it. 

Thus claim 1 is eligible because it does not recite judicial exceptions. Dependent claims 2-9 depending from claim 1 are patent eligible. 
Since the other independent claims 10, and 19 recite similar limitations as that of claim 1, they are analyzed and interpreted on the same basis as that of claim 1 and accordingly claims 10 with its dependent claims 11-18 and claims 19-20 are patent eligible.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10460374.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same concept of using computing devices, computing systems, and computer software for capturing and extracting fragmented data and for data processing using machine learning,  determining a data category for each data entry of the plurality of data entries, and based on the determined data category for each data entry of the plurality of data entries determining one or more of a number of entries in each data category or an amount associated with each data category.  
A comparison of claims 1-2 of the instant application, see below, makes evident that all the limitations recited in claims 1-2 of the instant application are covered in the limitations of claim 1of the US Patent ‘374:
Claim 1 of instant Application recites:
1.    A method comprising:
generating a display for receiving fragmented data associated with a user;
sending, to a user device associated with the user, the display for receiving fragmented data;
receiving, by a computing device, from the user device, and via the display for receiving fragmented data, first fragmented data associated with the user;
extracting, by the computing device, a plurality of data entries from the first fragmented data, the plurality of data entries being identified for extraction based on metadata in the first fragmented data;
sending, to the user device, a request for data associated with a first data entry of the plurality of data entries;
determining, by the computing device and using machine learning, a data category for each data entry of the plurality of data entries; and
based on the determined data category for each data entry of the plurality of data entries, determining one or more of a number of entries in each data category or an amount associated with each data category.

2.    The method of claim 1, wherein the receiving the first fragmented data comprises receiving the first fragmented data and a user selection of a data type for the first fragmented data.

Claim 1 of US Patent 10460374 recites:

1. A method comprising: 
generating a display for receiving fragmented data associated with a user, the generated display including an option to upload data; 
sending, to a user device associated with the user, the display for receiving fragmented data and including the option to upload data; 
receiving, by a computing device, from the user device, and via the display for receiving fragmented data, first fragmented data associated with the user and a user selection of a data type for the first fragmented data; 
extracting, by the computing device, a plurality of data entries from the first fragmented data, the plurality of data entries being identified for extraction based on metadata in the first fragmented data; 
sending, to the user device, a request for data associated with a first data entry of the plurality of data entries; 
determining, by the computing device and using machine learning, a data category for each data entry of the plurality of data entries; and 
based on the determined data category for each data entry of the plurality of data entries, determining one or more of a number of entries in each data category or an amount associated with each data category.

Further the dependent claims of the instant Application 3-9 are same as those of dependent claims 2-8 of the US Patent’374, claims 10-18 of the instant Application are similar to the claims 9-16 of US Patent ‘374, and claims 19-20 of the instant Application are similar to the claims 17-18 of the US Patent ‘374. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are from claim 1 are:
(i)    the generating a display step omits the element of generating a display of an option for the user to upload data [See Specification paragraph 0024 and Fig.3. Otherwise it is unclear as what is the display meant for and therefore renders the claim indefinite].
(ii)    the sending, to user device......, the display step omits the terms that the display step includes an option for the user to upload data [See Specification paragraph 0024 and Fig.3. Otherwise it is unclear as what is the display meant for and therefore renders the claim indefinite].
(iii) the receiving steps omits the element receiving an indication from the user device the type of data [See Specification paragraph 0024 and Fig.3. Otherwise it is unclear as on what basis the computing device can implement the subsequent steps of extracting, sending 
As indicated above the omitted elements are essential in line with the Applicant’s Specification and therefore Applicant is requested to amend the claim accordingly.
Since the other independent claims 10 and 19 include similar discrepancies, they are rejected for the same reasons.
The dependent claims 2-9, 11-18 and 20 inherit the deficiencies of independent claims, they are rejected for the same reasons as explained above for claim 1. Claims 2 and 10 recite part of the omitted element of receiving an indication from the user device the type of data is selected, but does not cover the other two missing elements as described above under (i) and (ii). 

6. 	Prior art discussion:
Examiner has conducted the due diligence of searching prior art in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed 09/19/2019, and reviewed parent application 15407929, now US Patent # 10460374. 

The best prior art of record alone or combined neither teaches nor renders obvious the limitations, recited, as a whole, in independent claims 1,10 and 19, comprising generating a display for receiving fragmented data associated with a user, sending, to a user device associated with the user, the display for receiving fragmented data, receiving, by a computing device, from the user device, and via the display for receiving fragmented data, first fragmented data associated with the user, extracting, by the computing device, a plurality of data entries from the first fragmented data, sending, to the user device, a request for data associated with a first data entry of the plurality of data entries, determining, by the computing device and using 

7.	List of best Prior art References:

A)	As a result of current Examiner’s search in East database for US Patents, US PG-Publications, Foreign Patents/Publications and NPL search in Dialog Solutions:

(i)	Kaplan [US Patent 5237157] discloses [see col.1, lines 18-20] a kiosk can playback selected data fragments in response to a user authorization signal and a user selection signal.
(ii)	Tabbara et al. [US20100020718 A1} discloses [para 0002] large volumes of valuable data such as financial documents including taxes, and bank statements, music collections are stored by users in their computer devices and [see claim 39] the selected data is stored after encrypting and fragmenting.
(iii)	 Locke [US20030177010 A1] discloses [see para 0017] a computerized system including a composer domain 30  which records fragments of data, assembles the fragments and stores them and selected fragments can be imported from database 60.
	
B: List of references cited in the parent Application 15407929, now US Patent # 10460374 and in the IDS filed 09/19/2019, but considered most relevant prior art:


(ii)    Churietal. [US Patent no. 8,060,502; see col.1, lines 13-29, 55-62, and col.5, lines 18-32] disclose that a customer may have more than one account with a financial institution such as mortgage, credit card,, Home equity line, etc. and the information is stored in multiple data processing systems resulting in fragmented data over the multiple data processing systems, wherein customer information can be obtained from the fragmented data over the multiple data processing systems.
(iii)    Maruhasi [US 20180095933 Al; see paragraph 0003) discloses using SVM [Support Vector machines] algorithm for data classification analysis and extracting meaningful data/information from large datasets by searching patterns in them.

(iv)    Fox et al. [US Patent 9, 747, 645; see at least col.9, lines 26-31 and claims 1 and 16] disclose a method and system for managing financial statement associated with a user’s account such as sales tax information associated with purchases made using a financial account, determining if there is absence of some data and generating a request for the missing data from any suitable source.
(v) Kraft Christian et al. [WO 2004092980 A1] discloses a method of uploading data to a server using a browser application. IN response to user selection of an options, the browser enables the user selections and uploads of pre-recorded data to different servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.